IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-18-00276-CV

CECIL G. KNICKERBOCKER,
                                                             Appellant
v.

DONALD KNICKERBOCKER AS INDEPENDENT
EXECUTOR OF THE ESTATE OF DAVID
KNICKERBOCKER AND ROY MATHIS,
                                 Appellees


                            From the 12th District Court
                               Walker County, Texas
                              Trial Court No. 8976 PR


                           MEMORANDUM OPINION

       Cecil G. Knickerbocker appealed an adverse judgment rendered against him on

June 21, 2018. Knickerbocker has now filed a motion to dismiss his appeal. The motion

is granted, and this proceeding is dismissed. TEX. R. APP. P. 42.1(a)(1).




                                          TOM GRAY
                                          Chief Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed October 10, 2018
[CV06]




Knickerbocker v. Knickerbocker                 Page 2